DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,477,491. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims 1 and 11 disclose instant claim 1, the conflicting claim 1 discloses that to cause a user terminal to perform interference measurements based on ranking and because the caused user terminal is on the basis of the ranking, and “ranking” is encompassed in “sorting”, thus the caused user terminal is considered a selected user terminal and reads on the limitation “select the user terminal to perform interference measurements based on the sorting” in the last line of instant claim 1.  Instant claims 2-5 are equal/broader in scope and thus encompass the subject of conflicting claims 2-4.    .    

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. “Kazmi” (US Pub 2014/0036786 A1) in view of Yoshizawa (US Pub 2015/0333852 A1).  
For claim 1, Kazmi discloses (Abstract, figures 1-7C) a network control system configured to manage radio communications devices for a Spectrum Access System (SAS) shared spectrum wireless network ([0007] band 1 at 2 GHz is shared by LTE and HSPA which are heterogeneous networks, figure 1, [0011] and [0048] MUE 150 associated with the first network and HBS 130 associated with the second network are operating on the same carrier frequency or co-channel deployment), the network control system comprising: 
a receiver to receive measurements of one or more signals from a plurality of user terminals ([0098], [0106], subset of MUEs 150), the one or more signals transmitted by a Priority Access License (PAL) ([0010] i.e. CSG HBS) radio communication device ([0072], [0073], [0077], such as signal strength or signal quality measurement reports, and the path loss between the said MUE and the CSG BS), and 
a processor, operably coupled to the receiver, an interference measurements including an interference measurement indicative of interference to the PAL radio communication device ([0084] the neighboring victim CSG HBS 130) from a General Authorized Access (GAA) (figure 1 system of macro node 110) radio communication device ([0072], [0077]: “Determining either implicitly based on the MUE reports of e.g. signal strength, signal quality, and/or power headroom…whether the total uplink received interference in CSG HBS is above a threshold…or whether the uplink interference from the MUE to the CSG BS is above a threshold”, [0084], figure 3a), wherein the processor is configured to sort the plurality of user terminals based on their respective measurements of the one or more signals transmitted by the PAL radio communication device ([0072], [0073], [0077], [0079], [0084], [0098], figure 3a step 320, based on all MUEs reports of e.g. signal strength, signal quality, and/or power headroom, determining a specific/subset MUEs from among all MUEs, being too close to the CSG BS as the path loss between the respective MUE and the CSG BS is below a threshold, thus the specific/subset MUEs are sorted out from among all MUEs).   
Kazmi does not mention to cause a user terminal to be configured to perform interference measurements based on the estimate of the proximity to the PAL radio communication device, and select the user terminal to perform interference measurements based on sorting.  
In the same field of endeavor, Yoshizawa discloses ([0146]-[0150]) a macro node (figures 5 and 7, macro node 100) to cause (to instruct) a user terminal to be configured to perform interference measurements based on an estimate of the proximity to a radio communication node (small cell 30 with node 300), and select the user terminal to perform interference measurements based on sorting (the sorted out UE 200 that located near the small cell 30).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yoshizawa into the art of Kazmi as to select the specific UE close to the micro node to perform interference measurements for improving accuracy and reducing data process amount.   
For claim 7, Kazmi in combination with Yoshizawa teaches the limitation substantially in claim 1, Kazmi further discloses wherein the processor is further configured to determine whether to perform uplink power control based on the interference measurements ([0083]-[0087]). 
For claim 8, Kazmi in combination with Yoshizawa teaches the limitation substantially in claim 7, Kazmi further discloses wherein the processor is configured to determine whether to perform uplink power control based on the interference measurements by: determining to perform uplink power control if the interference 
For claim 9, Kazmi in combination with Yoshizawa teaches the limitation substantially in claim 7, Kazmi further discloses wherein the processor is configured to determine whether to perform uplink power control based on the interference measurements by: comparing the interference measurements to a predetermined interference threshold; and determining to perform uplink power control if the interference measurements satisfy the predetermined interference threshold ([0083]-[0087]).   
For claim 10, Kazmi in combination with Yoshizawa teaches the limitation substantially in claim 1, Kazmi further discloses wherein the processor is configured to adjust a transmit power allocation of one or more user terminals of the plurality of user terminals based on the estimated proximity to the PAL radio communication device for the one or more user terminals by: selecting one or more user terminals of the plurality of user terminals that have close estimated proximities to the PAL radio communication device as the one or more selected user terminals; and reducing the transmit power allocation of the one or more selected user terminals ([0049], [0077], [0079], [0084]-[0087]).  

9.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. “Kazmi” (US Pub 2014/0036786 A1) as modified by Yoshizawa (US Pub 2015/0333852 A1), further in view of Siomina et al. “Siomina” (US Pub 2013/0039194 A1).  
ranking each of the plurality of user terminals according to their respective measurements of the one or more signals. 
In the same field of endeavor, Siomina discloses (figures 1-4, [0048], [0050]) ranking between multiple MUEs that are close to the CSG HBS node, selecting the MUE with the worst signal quality against other MUEs, and/or a strongest (radio UL signal strength) non-CSG MUE is selected from among MUEs.  In general, the selected MUE with worst signal quality or with strongest interference is closest to the CSG HBS node.   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Siomina into the art of Kazmi as modified by Yoshizawa as to prioritize interference reduction process by selecting the MUE with most interference among multiple MUEs thus reducing significant interference quickly.  
For claim 3, Kazmi in combination with Yoshizawa and Siomina teaches the limitation substantially in claim 2, Siomina discloses a processor is configured to select the user terminal from the plurality of user terminals based on the ranking of the plurality of user terminals (figures 1-4, [0048], [0050], selecting the MUE with the worst signal quality against other MUEs, and/or a strongest (radio UL signal strength) non-CSG MUE is selected from among MUEs). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
For claim 4, Kazmi in combination with Yoshizawa and Siomina teaches the limitation substantially in claim 2, Kazmi further discloses wherein the processor is configured to select a plurality of measurement user terminals, including the user terminal, based on the estimate of the proximity by selecting a first subset of the plurality of user terminals based on their respective measurement of the one or more signals transmitted by the PAL radio communication device as the plurality of measurement user terminals ([0049], [0077], [0079], [0084]-[0087], selecting MUEs that close to the CSG HBS node by comparing to the threshold).  
Siomina discloses (figures 1-4, [0048], [0050]) ranking between multiple MUEs that are close to the CSG HBS node, selecting the MUE with the worst signal quality against other MUEs, and/or a strongest (radio UL signal strength) non-CSG MUE is selected from among MUEs.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Siomina into the art of Kazmi as modified by Yoshizawa and Siomina as to prioritize interference reduction process by selecting the MUEs that are ranked higher among multiple MUEs thus reducing significant interference quickly.  
For claim 5, Kazmi in combination with Yoshizawa teaches the limitation substantially in claim 1, Kazmi further discloses wherein the processor is configured to compare a signal power measurement reported for a first user terminal of the plurality of 
Kazmi and Yoshizawa do not mention to compare a signal power measurement reported for a first user terminal of the plurality of user terminals to a signal power measurement reported for one or more other user terminals of the plurality of user terminals, and select the user terminal from the plurality of user terminals based on the comparison.  
In the same field of endeavor, Siomina discloses (figures 1-4, [0048], [0050]) ranking between multiple MUEs that are close to the CSG HBS node, selecting the MUE with the worst signal quality against other MUEs, and/or a strongest (radio UL signal strength) non-CSG MUE is selected from among MUEs.  In general, the selected MUE with worst signal quality or with strongest interference is closest to the CSG HBS node.   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Siomina into the art of Kazmi as modified by Yoshizawa as to prioritize interference reduction process by selecting the MUE with most interference among multiple MUEs thus reducing significant interference quickly.  

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. “Kazmi” (US Pub 2014/0036786 A1) as modified by Yoshizawa (US Pub 2015/0333852 A1), further in view of Zhang (US Pub 2019/0316917 A1).  
Time Difference of Arrival positioning based on signals transmitted from the PAL radio communication device. 
	This proximity calculation is disclosed by Zhang ([0101]: “The terminal determines a distance between the terminal and a corresponding wireless node according to a time difference of arrival of signals and a speed difference between different transmission speeds corresponding to two wireless signals that are simultaneously transmitted by the wireless node”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Zhang into the art of Kazmi as modified by Yoshizawa as to determine the proximity/distance between the MUE and the CSG HBS node efficiently and rapidly.   
	
Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Rui Meng Hu/
R.H./rh
February 20, 2021

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643